In an action to recover rentals allegedly owing under an equipment lease, plaintiff appeals from a judgment of the Supreme Court, Rockland County, entered March 2, 1973, in' favor of defendant against plaintiff, upon a directed, jury verdict. Judgment reversed, on the law, and new trial granted on all issues as to all parties, with costs to abide the event: The appeal presented no questions of fact. There were questions of fact for determination by the jury. Martuseello, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.